NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted May 19, 2011*
                                     Decided May 19, 2011

By the Court:

No. 10-3796

JOHN WALTER GERMAINE,                                Appeal from the United States District
     Plaintiff-Appellant,                            Court for the Western District of Wisconsin.

       v.                                            No. 10-cv-515-bbc

MARIKA NYMAN ST. GERMAIN, et al.,                    Barbara B. Crabb,
     Defendants-Appellees.                           Judge.

                                           ORDER

        After the death of his brother, John Germaine filed this suit in the Eastern District of
Wisconsin. His complaint is difficult to parse but appears to attack his brother’s Florida
divorce judgment and to allege that the contentious proceedings caused his brother’s death.
Germaine names as defendants his brother’s ex-wife, her lawyer, and other parties whose
roles are tough to pin down. The defendants moved to dismiss the complaint, but first
Judge Stadtmueller sua sponte ordered the suit transferred to the Western District of
Wisconsin, explaining that Germaine resides there in Dane County and that none of the
defendants has any apparent ties to the Eastern District. See 28 U.S.C. § 1404(a); Muldoon v.
Tropitone Furniture Co., 1 F.3d 964, 965-66 (9th Cir. 1993); Carver v. Knox County, 887 F.2d
1287, 1291 (6th Cir. 1989); Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989). Once
Judge Crabb took on the case, she granted the defendants’ motions to dismiss, reasoning
that the Rooker-Feldman doctrine bars Germaine’s efforts to challenge the Florida divorce
judgment and that Germaine does not have standing to pursue his wrongful-death claim.


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10-3796                                                                                     Page 2

        On appeal, Germaine argues that Judge Crabb “erred in thinking that there was any
jurisdictional obstacle to this suit.” We agree that the Rooker-Feldman doctrine poses no
obstacle. The doctrine, which holds that the lower federal courts lack jurisdiction to review
the decision of a state court in a civil case, D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482
(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923); Gilbert v. Ill. State Bd. of Educ., 591
F.3d 896, 900 (7th Cir. 2010), cannot be invoked against a litigant who was not a party to the
state-court proceeding, Johnson v. De Grandy, 512 U.S. 997, 1006 (1994); Riehm v. Engelking,
538 F.3d 952, 965 (8th Cir. 2008); Mo’s Express, LLC v. Sopkin, 441 F.3d 1229, 1234-36 (10th
Cir. 2006); Leaf v. Supreme Court, 979 F.2d 589, 598 (7th Cir. 1992). And Germaine was not a
party to his brother’s divorce suit.

        Nevertheless, we conclude that the suit properly was dismissed for want of subject-
matter jurisdiction. We see no hint of a federal claim in Germaine’s complaint; the only
discernible claim is a wrongful-death action. And like Judge Crabb, we harbor serious
doubt whether Germaine successfully states a claim under either Florida law, FLA. STAT.
§§ 768.16-.26; Wagner, Vaughn, McLaughlin & Brennan, P.A. v. Kennedy Law Grp., No. SC08-
1525, 2011 WL 1304921, at *3-*4 (Fla. Apr. 7, 2011), or Wisconsin law, WIS. STAT. § 895.03;
Johnson v. ABC Ins. Co., 532 N.W.2d 130, 133-34 (Wis. 1995). Only the decedent’s personal
representative is authorized to bring a wrongful-death action under Florida law, FLA. STAT.
§ 768.20; Wiggins v. Estate of Wright, 850 So. 2d 444, 446 (Fla. 2003), but Germaine does not
allege that he is his brother’s personal representative. In fact, Germaine could not even
recover unless he was dependent on his brother for support, see FLA. STAT. §§ 768.20,
768.18(1); Thompson v. State Farm Mut. Auto. Ins. Co., 670 So. 2d 1070, 1071 (Fla. Dist. Ct.
App. 1996), another allegation that is missing from his complaint. As for Wisconsin law, any
person entitled by statute to recover for a wrongful death may sue directly—even though he
is not the decedent’s personal representative—but a brother can recover only if the decedent
is not survived by lineal heirs. WIS. STAT. §§ 895.04(1), (2), 852.01(1)(d); Day v. Allstate Indem.
Co., 784 N.W.2d 694, 698 (Wis. Ct. App. 2010). Germaine does not make that allegation
either. Nor does he allege any substantial act or omission occurring in Wisconsin that
“caused” or contributed to his brother’s death. See WIS. STAT. § 895.03; Schnabl v. Ford Motor
Co., 195 N.W.2d 602, 607 (Wis. 1972).

        We must cut short this discussion of the merits, however, because the complaint
suffers from a defect that is both obvious and fatal: It does not allege diversity of citizenship
among the parties, as it must to support federal jurisdiction over Germaine’s state-law
claim. See 28 U.S.C. § 1332(a); McMillian v. Sheraton Chi. Hotel & Towers, 567 F.3d 839, 845
n.10 (7th Cir. 2009); McCready v. eBay, Inc., 453 F.3d 882, 890-91 (7th Cir. 2006); Casio, Inc. v.
S.M. & R. Co., 755 F.2d 528, 529-30 (7th Cir. 1985). Germaine fails to identify the citizenship,
as opposed to the residence, of the individual defendants, see 28 U.S.C. § 1332(a)(1);
No. 10-3796                                                                                 Page 3

Meyerson v. Harrah’s E. Chi. Casino, 299 F.3d 616, 617 (7th Cir. 2002); McMahon v.
Bunn-O-Matic Corp., 150 F.3d 651, 653 (7th Cir. 1998); Guar. Nat’l Title Co. v. J.E.G. Assocs.,
101 F.3d 57, 58-59 (7th Cir. 1996), and he neglects to say where any of the corporate
defendants is incorporated or has its principal place of business, see 28 U.S.C. § 1332(c)(1);
Smoot v. Mazda Motors of Am., Inc., 469 F.3d 675, 676 (7th Cir. 2006); Wild v. Subscription Plus,
Inc., 292 F.3d 526, 528 (7th Cir. 2002); Cincinnati Ins. Co. v. E. Atl. Ins. Co., 260 F.3d 742, 747
(7th Cir. 2001). Because of these omissions, the complaint properly was dismissed for want
of subject-matter jurisdiction.

                                                                                      AFFIRMED.